Case 1:18-cr-00420-ALC Document 604. Filed 07/16/20 Page 1of1

 

USDC SDNY
DOCUMENT ELECTRONICALLY
UNITED STATES DISTRICT COURT oct
SOUTHERN DISTRICT OF NEW yore DATE FILED. ‘7-J6 020 7-76-20
United States of America, |
ORDER
18-CR-420 (ALC)
-V~
Jason Davenport,
Defendant(s)
xX

 

ANDREW L. CARTER, JR., United States District Judge:

A CourtCall video sentencing is scheduled for July 23, 2020 at 11:00 a.m.

Members of the public and press may attend the conference by dialing the audio-only
line, 1-855-268-7844, using Access Code 32091812# and Pin 9921299#.

SO ORDERED.

Dated: New York, New York [Aredrte
July 16, 2020 / . 2—~

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 

 
